Citation Nr: 0211465	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for multidirectional 
instability and recurrent dislocation of the right shoulder, 
status post-operative times 3, currently evaluated as 50 
percent disabling.   

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.S. 


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for a rating in excess of 30 percent for his service-
connected right shoulder disability and a TDIU.  VA Records 
show the veteran's case was transferred to the Milwaukee RO 
for adjudication for administrative reasons but that the case 
was subsequently returned to the RO in Oakland, California.  
An October 2000 hearing officer's decision granted 
entitlement to an increased 50 percent disability rating for 
the veteran's right shoulder disability.


REMAND

The Board notes that at his personal hearing in May 2000, the 
veteran submitted correspondence which, among other things, 
requested a 50 percent disability for his service-connected 
right shoulder disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a claimant 
may limit a claim or appeal to the issue of entitlement to a 
particular disability rating which is less than the maximum 
disability rating allowed by the law.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993). 

As noted above, an October 2000 hearing officer's decision 
granted entitlement to an increased 50 percent disability 
rating for the veteran's service-connected post operative 
residuals of a right shoulder disability.  While arguably the 
veteran 
expressed an intent to limit consideration of his appeal to 
whether a 50 percent disability rating was appropriate, and 
the RO found that such was the case, the Board notes that in 
the same statement received in May 2000, the veteran 
indicated that in addition to the 50 percent rating under 
38 C.F.R. § 4.71a, Codes 5200 and 5201, he had additional 
nerve damage in the shoulder, which could be construed as an 
argument for a rating in excess of 50 percent for all of the 
postoperative residuals of his shoulder disability.  It is 
pertinent to note that, although it was received slightly 
more than one year after the October 2000 hearing officer's 
decision that increased the rating to 50 percent, the 
veteran's accredited representative listed entitlement to a 
rating in excess of 50 percent for post operative residuals 
of a right shoulder disability as an issue on appeal.  It is 
the Board's judgment that the veteran did not limit his 
appeal of the increased rating issue to 50 percent.  
Accordingly, as the claim for a rating in excess of  
50 percent for post operative residuals of a right shoulder 
disability remains in appellate status, the RO must 
adjudicate this matter.  

The Board further notes that, in correspondence received by 
the RO in May 2000, the veteran raised the issue of 
entitlement to service connection for a left shoulder 
disorder secondary to his service-connected right shoulder 
disability.  Although an inferred claim raised by the record 
is generally referred to the RO for appropriate action, here 
the resolution of the inferred service connection claim could 
well impact upon the Board's consideration of the total 
rating issue.  Moreover, the resolution of the veteran's 
claim for an increased rating for his right shoulder 
disability might also impact on the TDIU claim.  Indeed, if 
service connection were granted for a left shoulder 
disability and/or the evaluation of his right shoulder 
disability was increased and a single or combined 100 
schedular evaluation resulted, the total rating issue will be 
rendered moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  The 
Board finds that, as the above issue is inextricably 
intertwined with the total rating issue, they should be 
considered together.  Thus a decision by the Board on the 
veteran's total rating claim would now be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

The Board is cognizant of the RO's characterizing the TDIU 
issue as entitlement to such benefits from April 1996 to May 
2000, which was apparently based on the veteran's testimony 
presented at an RO hearing in May 2000.  While the veteran 
testified at that time that he began working that same month 
as a result of VA vocational rehabilitation training, he also 
asserted that it was not "gainful" employment, and his 
local and national representative's subsequently argued that 
he was entitled to a TDIU without any reference to a fixed 
period of time.  The Board finds that further development is 
warranted to ascertain the veteran's employment status since 
May 2000.  

In addition, with regard to the TDIU claim, the Board 
observes that the veteran has specifically asserted that he 
is unemployable due to his service-connected right shoulder 
disability.  In this regard, the duty to assist requires that 
the examination reports include an opinion concerning the 
effects of the veteran's service-connected disabilities, 
either individually or in the aggregate, on his ability to 
obtain or retain employment.  See Colayong v. West, 12 Vet. 
App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  Because of the change in 
the law brought about by the VCAA, the RO should comply with 
the notice and duty-to-assist provisions contained in the new 
law.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); also see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   




In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the veteran's 
complete Chapter 31 vocational 
rehabilitation folder and associate it 
within his claims file.  If, after 
conducting a search, the RO is unable to 
obtain the appellant's vocational 
rehabilitation (Chapter 31) folder, the 
RO should clearly document this in the 
claims file so that it is clear to the 
Board that the search has been conducted 
and that it was unsuccessful.

2.  The RO is instructed to send the 
appellant a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based Upon Unemployability for 
completion.  The Board is aware that the 
appellant submitted such form in August 
1998; however, the Board finds that 
updated information regarding his 
education and employment status should be 
obtained. The appellant is instructed to 
complete the VA Form 21-8940, sign it, 
date it, and return it to the RO.

3.  Thereafter, the RO must schedule the 
veteran for an orthopedic examination to 
determine the current severity of his 
service-connected multidirectional 
instability and recurrent dislocation of 
the right shoulder, status post-operative 
times 3, and the nature, etiology and 
severity of any left shoulder disability 
that may be present.  As to the service-
connected right shoulder disability, the 
examiner should perform complete range of 
motion studies of the shoulder and note 
whether the instability and recurrent 
dislocation of the joint is the 
functional equivalent of the loss of the 
humoral head (flail shoulder) or nonunion 
of the humoral head (false flail joint).  
The examiner must also opine whether it 
is at least as likely as not that the 
veteran's service connected right 
shoulder disability caused or aggravated 
(chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) his left shoulder disorder. 

The examiner is also requested to opine 
as to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected right 
shoulder disability and, if it is 
determined that it was caused or 
aggravated by his right shoulder 
condition, his left shoulder disability, 
either alone or in the aggregate, renders 
him unable to secure or follow a 
substantially gainful occupation.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.  All indicated tests 
should be accomplished.  The claims file 
must be made available to the examiner 
for review.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) are fully 
satisfied, to include a specific 
explanation of the type of evidence 
necessary to substantiate his claims, as 
well as an explanation of what evidence 
was to be provided by him and what 
evidence the VA would attempt to obtain 
on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
5.  Thereafter, the RO must adjudicate 
the intertwined claim of secondary 
service connection for a left shoulder 
disability and readjudicate the claims 
for a rating in excess of 50 percent for 
multidirectional instability and 
recurrent dislocation of the right 
shoulder, status post-operative times 3 
and a TDIU.  

If any benefit sought is denied, a supplemental statement of 
the case (SSOC) should be issued.  After the appellant and 
his representative have been given an opportunity to respond 
to the SSOC, the claims folder should be returned to this 
Board for further appellate review.  No action is required of 
the appellant until he receives further notice.  The purpose 
of this remand is to obtain clarifying information and comply 
with adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  








In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




